 


109 HRES 822 IH: Promoting local peace building efforts in Colombia and recognizing the courageous efforts of Colombian civil society and churches to establish peace communities, advance non-violent conflict resolution, and advocate for human dignity.
U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 822 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2006 
Ms. McCollum of Minnesota (for herself, Mr. Oberstar, Mr. Sabo, Mr. McGovern, Mr. Payne, Mr. Moran of Virginia, Ms. Lee, Ms. Jackson-Lee of Texas, Ms. McKinney, and Mr. Abercrombie) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Promoting local peace building efforts in Colombia and recognizing the courageous efforts of Colombian civil society and churches to establish peace communities, advance non-violent conflict resolution, and advocate for human dignity. 
  
Whereas the people of Colombia continue to suffer after more than forty years of uninterrupted armed conflict involving government forces, guerilla groups, and paramilitaries rooted in social, economic, and political exclusion and inequalities, and financed by drug trafficking and other criminal activities; 
Whereas according to the Colombian Consultancy for Human Rights and Displacement (CODHES), since 1985, more than 3,000,000 Colombians have been forcibly displaced from their homes and land due to armed conflict, resulting in the most serious humanitarian crisis in the Western Hemisphere; 
Whereas although Colombia has decreased its homicide rate, violence continues to be the leading cause of death; 
Whereas violence is the second leading cause of death for Colombian children ages 5 to 14 years; 
Whereas violence is the leading cause of death for Colombian women between the ages of 15 and 39 years old—17 per 100,000—killing twice as many women as the second leading cause of death, complications from pregnancy and childbirth; 
Whereas the homicide rate for Colombian males between the ages of 15 and 44 stands at a startling 221 per 100,000, according to the Colombian Ministry of Health and the Pan American Health Organization; 
Whereas Colombian civil society, including women’s groups, churches and communities of campesinos, Afro-Colombians, and indigenous people, are making courageous efforts to promote peace, conflict resolution, and democracy in the face of armed conflict and extreme violence that includes massacres, killings, forced disappearances, kidnappings, torture, and extortion; 
Whereas local peace-building efforts are essential for self-protection, for the prevention of violent displacement, for reconciliation, and for advancing human rights; 
Whereas the Peace Sanctuary Church (Iglesias Santuarios de Paz) Movement in Montes de Maria region, and other parts of Colombia, is making a vital contribution to local and regional peace-building efforts; 
Whereas Afro-Colombian communities in the Pacific coastal region are active in the peace-building movement, including the Peace Community of San José de Apartadó, San Francisco de Asís, Jiguamiando, Curvarado, CAVIDA, and the Main Black Community Councils of Middle Atrato, Naya, Yurumangui, Cajambre, Mayorquino, and Raposo; 
Whereas indigenous communities are advancing conflict resolution and peaceful solutions in the province of Cauca, including the Nasa Project in Toribio, San Francisco, and Tacueyo, and the Global Project in Jambalo and Piendamo; 
Whereas civil society groups are courageously promoting peace, including the Medellin Youth Network, the Middle Magdalena Peace and Development Program, and the Municipal Constituency Assemblies of Tarso, Mogotes, Riachuelo and Micoahumado; 
Whereas women and women’s groups, such as the Women’s Route (Ruta Pacifica de Mujeres), a network of more than 300 women’s organizations, the Popular Female Organization (Organizacion Feminina Popular), and the Women’s International League for Peace and Freedom, have been critical to local peace-building in Colombia; 
Whereas leaders and members of local peace-building initiatives throughout Colombia have been victims of or live with the threat of extrajudicial executions, violence, and kidnapping by left-wing guerillas and right-wing paramilitaries; 
Whereas churches and faith communities in the United States and Colombia, as well as non-governmental organizations working for peace, democracy and human rights in Colombia, provide on-going support, advocacy, and a voice for the millions of Colombians struggling to survive in the face of poverty, displacement, and violence; 
Whereas many members of the religious communities across the United States are working in solidarity with Peace Communities, Peace Sanctuary Churches, and other local peace-building initiatives in Colombia; 
Whereas Colombia’s government is a major beneficiary of United States foreign assistance, and has received close to $5,000,000,000 in military, counter-narcotics, and other aid since 2000; and 
Whereas the United States has a significant strategic interest in assisting Colombia and its people to end armed conflict and drug trafficking, promote human rights, allow displaced families to return to their traditional land and communities under appropriate human security conditions, and establish a process for peaceful reconciliation, justice, and restoring the rule of law: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the courage and supports the determination of leaders and members of civil society and faith communities who are risking their lives every day to advance local peace-building efforts, end violence and promote peace, human rights, and human dignity in Colombia; 
(2)recognizes the service and commitment of churches, faith-based organizations, and non-governmental organizations in the United States and Colombia for their advocacy and humanitarian assistance to promote peace, defend human rights, and improve the lives of the people of Colombia who have been displaced and marginalized; 
(3)urges the Secretary of State to recognize, promote, and provide support for faith-based organizations and non-governmental organizations in Colombia, and their partners in the United States, for efforts to provide humanitarian assistance, promote peace and conflict resolution, advance human rights, and end the armed conflict in Colombia; and 
(4)calls upon the Secretary of State to monitor any acts of violence or human rights abuses committed against leaders or members of local peace-building efforts in Colombia by government forces, guerilla groups, or paramilitaries. 
 
